                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JOSEPH DUNSTON,                                        No. 4:20-CV-01961

                 Petitioner,                               (Judge Brann)

         v.

    WARDEN SPAULDING,

                 Respondent.

                                MEMORANDUM OPINION

                                         JUNE 24, 2021

        Presently before the Court is Petitioner Joseph Dunston’s petition for writ of

habeas corpus brought pursuant to 28 U.S.C. § 2241, challenging the computation

and application of jail time credits while he was in the custody of state authorities

to his federal sentence.1 Respondent submitted an answer.2 Although provided an

opportunity to respond, Petitioner has not filed a traverse. For the reasons that

follow, the Petition will be denied.

I. BACKGROUND

        Petitioner, is an inmate formerly confined in the Allenwood Federal

Correctional Institution (“FCI-Allenwood”), White Deer, Pennsylvania.3 He is



1
     Doc. 1.
2
     Doc. 16.
3
     Subsequent to the filing of the above captioned petition for writ of habeas corpus, Dunston
     was transferred from FCI-Allenwood to the Philadelphia Residential Reentry Facility. See
     https://www.bop.gov/inmateloc/.
serving a 199-month term of imprisonment.4 Petitioner filed the instant action

challenging the calculation of his federal sentence and requests to be immediately

released from custody.5 The Respondent opposes the petition, claiming that

Dunston’s federal sentence was properly computed pursuant to federal statutes,

regulations, and BOP policy, as well as the expressed intent of the federal

sentencing court.6

       In support of their response, Respondent provided the Court with the

declaration of K. Martin, a Correctional Program Specialist with the Designations

and Sentence Computation Center in Grand Prairie, Texas.7 Mr. Martin attests that

he has reviewed Petitioner’s sentence computation and federal term of

imprisonment and detailed Petitioner’s arrest history in his declaration.8

According to Mr. Martin, on April 2, 2008, Petitioner was arrested by state

authorities in Fort Lauderdale, Florida, pursuant to a federal warrant issued by the

Eastern District of Pennsylvania in Case Number 08-254-01.9

       On April 7, 2008, Petitioner appeared before a United States Magistrate for

the Southern District of Florida and waived pretrial detention and removal hearings




4
    Doc. 1.
5
    Id.
6
    Doc. 16.
7
    Doc. 16-1 at 3-5.
8
    Id.
9
    Id.
                                          2
and was transferred to the United States District Court for the Eastern District of

Pennsylvania.10

           On April 24, 2008, Petitioner appeared in the Eastern District of

Pennsylvania and that court subsequently dismissed the Bank Robbery charge in

Case Number 2:08-MJ-00254-01, (08-254-01).11 On April 25, 2008, Petitioner

was charged with the instant federal offenses of Conspiracy (Count One), Armed

Bank Robbery, Aiding and Abetting, (Count Two), and Carrying a Firearm During

and In Relation To a Crime of Violence, (Count Three), Case Number

2:08CR000289-001, (08-289-01) in the Eastern District of Pennsylvania.12 On the

same day, Petitioner was released from federal custody to state authorities in

Montgomery County, Pennsylvania, for parole violations in Case Numbers CP-46-

CR-5784-2005 and CP-46-CR-5223-2007.13

           On July 2, 2008, Petitioner was transferred back to federal custody via a

Writ of Habeas Corpus ad prosequendum to face pending charges in federal Case

Number DPAE2:08CR000289-001.14

           On December 22, 2009, Petitioner was sentenced in the Eastern District of

Pennsylvania to 115 months for the Conspiracy (Count One), 115 months for the

Armed Bank Robbery, Aiding and Abetting (Count Two), and 84 months for


10
     Id.
11
     Id.
12
     Id.
13
     Id.
14
     Id.
                                              3
Carrying a Firearm During and In Relation To a Crime of Violence (Count Three),

Case Number 2:08CR000289-001.15 The court ordered counts One and Two to run

concurrent to each other and consecutive to count Three, for a total aggregate term

of 199-months.16 Mr. Martin noted that the judgment was silent as to how the

sentence was to run against any other sentence; therefore, the BOP computed a

consecutive sentence to commence on the date it was imposed.17

           On January 20, 2010, the Court of Common Pleas of Montgomery County,

Pennsylvania, terminated Petitioner’s supervision in Case Numbers 5784-05 and

5223-07.18 On January 28, 2010, Montgomery County Correctional Facility and

Montgomery County Probations Office explained that Petitioner’s probation was

terminated without any term of confinement and no sentence was imposed.19

           On February 14, 2012, Petitioner received an amended sentence from the

Eastern District of Pennsylvania on Conspiracy (60 months on Count one), Armed

Bank Robbery, Aiding and Abetting (115 months on Count two), and Carrying a

Firearm During and In Relation To a Crime of Violence (84 months on Count

three) in Case Number 2:08CR000289-001.20 The amended sentence reduced

Dunston’s sentence on Conspiracy (count 1) from one-hundred fifteen months to



15
     Id.
16
     Id.
17
     Id.
18
     Id.
19
     Id.
20
     Id.
                                            4
sixty months. The sentence was still to run concurrently to count 2, leaving the

aggregate sentence of one-hundred ninety-nine months unchanged.21

           On October 5, 2017, Petitioner filed a request for a nunc pro tunc

designation asking that the BOP retroactively start his sentence from April 2, 2008,

since his judgment and commitment order was silent as to when his sentence

should start.22 On October 31, 2017, the Designation and Sentence Computation

Center (“DSCC”) notified Petitioner he was not eligible for a retroactive

designation pursuant to Barden v. Keohane, 921 F.2d 476 (3d Cir. 1990).23 The

DSCC explained that Petitioner’s sentence began on the date it was imposed, and

cannot begin any earlier than this date.24 Pursuant to 18 U.S.C. § 3585(a), the

earliest a prison term can be commenced is the date on which it is imposed.25

Therefore, Dunston’s sentence was commenced on the date his sentence was

imposed, December 22, 2009.26 Dunston was awarded six-hundred twenty-nine

days of prison custody credit, from the date of his arrest, April 2, 2008, through

December 21, 2009.27




21
     Id.
22
     Id.
23
     Id.
24
     Id.
25
     Id.
26
     Id.
27
     Id.
                                              5
        On March 21, 2019, Petitioner filed a Motion for a Reduction and/or

Modification of sentence, Case Number 2:08-CR00289-PD-1.28 On May 29, 2019,

the United States District Court for the Eastern District of Pennsylvania denied

Petitioner’s motion.29

        On June 10, 2019, Petitioner filed a motion with that court to have his jail

credit corrected on his sentence computation in Case Number 2:08-CR00289-PD-

1.30 On June 12, 2019, the Eastern District of Pennsylvania denied Petitioner’s

motion.31

        On July 12, 2019, Petitioner filed a petition for writ of habeas pursuant to §

2241 in the United States District Court for the District of South Carolina,

challenging the manner in which he is serving his federal sentence and requests

that the court “enter an Order changing Petitioner’s Projected Release date to near

April 25, 2022 or to Vacate Petitioner’s Sentence and Remand Petitioner for

Resentencing.”32 By Order dated February 11, 2020, that district court determined

that the BOP correctly calculated Dunston’s sentence.33

        On October 23, 2020, Petitioner filed the instant petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241, in which he again challenges the computation


28
     Id.
29
     Id.
30
     Id.
31
     Id.
32
     See Dunston v. Joyner, Civil No. 5:19-CV-1960.
33
     Id.
                                              6
of his federal sentence and requests immediate release from BOP custody.34

Specifically, he argues that the BOP failed to credit him for time served from April

2, 2008 to February 14, 2012, and to also award him good conduct time and/or

time credits under the First Step Act of 2018, P.L. 115-391.35 On that basis, he

believes that he has overserved his sentence and should have been released on

August 27, 2020.36

II.      DISCUSSION

         A.      Legal Standard

         Section 2241 is the only statute that confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the validity but the execution

of his sentence.”37 A challenge to the calculation of good conduct time is properly

brought pursuant to § 2241, “as the action could affect the duration of the

petitioner’s sentence.”38

         Additionally, it is not the sentencing court which determines if jail time

credits should be granted towards a federal sentence, it is the BOP.39 The proper



34
      Doc. 1.
35
      Id.
36
      Id.
37
      Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001). See Zayas v. INS, 311 F.3d 247, 256
      (3d Cir. 2002) (identifying “applications challenging the manner in which a valid federal
      sentence is carried out” as an example of a “categor[y] of habeas petitions filed under §
      2241.
38
      Queen v. Miner, 530 F.3d 253, 254 n.2 (3d Cir. 2008). See also Woodall v. Fed. Bureau of
      Prisons, 432 F.3d 235, 241 (3d Cir. 2005).
39
      See United States v. Wilson, 503 U.S. 329, 333-35 (1992); Edwards v. United States, 41
      F.3d 154, 155 (3d Cir. 1994).
                                                  7
vehicle for challenging the erroneous determination of sentence credit by the BOP

is a petition for relief under 28 U.S.C. § 2241 in the district where the defendant is

imprisoned.40 Failure by the BOP to implement the sentence imposed by a

sentencing court mandates habeas corpus relief under § 2241.41 Because Dunston

is alleging that the BOP has failed to calculate his sentence correctly, he is properly

before this Court.

        B.      Analysis

        Computation of a federal sentence is governed by 18 U.S.C. § 3585, and is

comprised of a two-step determination: first, the date on which the federal sentence

commences and, second, the extent to which credit may be awarded for time spent

in custody prior to commencement of the sentence (“prior custody credit”).

Section 3585 states, in pertinent part:

        (a) Commencement of sentence. A sentence to a term of imprisonment
        commences on the date the defendant is received in custody awaiting
        transportation to, or arrives voluntarily to commence service of
        sentence at, the official detention facility at which the sentence is to be
        served.

        (b) Credit for prior custody. A defendant shall be given credit toward
        the service of a term of imprisonment for any time he has spent in
        official detention prior to the date the sentence commences-

               (1) as a result of the offense for which the sentence was imposed; or

40
     United States v. Smith, 101 F.Supp. 2d 332, 338 (W.D. Pa. 2000); United States v.
     Donohue, No. 93 CR 422, 1999 WL 690154 (E.D. N.Y. Aug. 28, 1999).
41
     See Rios v. Wiley, 201 F.3d 257 (3d Cir. 2000); see also Gomori v. Arnold, 533 F.2d 871,
     874-75 (3d Cir. 1976)(holding that where prisoner seeking federal habeas corpus relief
     challenges effect of events “subsequent” to his sentence, habeas corpus remedy is
     appropriate rather than motion pursuant to 28 U.S.C. § 2255).
                                                 8
               (2) as a result of any other charge for which the defendant was
               arrested after the commission of the offense for which the sentence
               was imposed;

        that has not been credited against another sentence.42

        Dunston’s federal sentence commenced on December 22, 2009, the date his

sentence was imposed.43 Dunston was properly awarded six-hundred twenty-nine

days of prison custody credit, from the date of his arrest, April 2, 2008, through

December 21, 2009, the date his federal sentence commenced.44

        To the extent that Dunston alleges that he has been improperly denied good

conduct time, the record before this Court reveals that Dunston has received fifty-

four days of good conduct time each year of his imprisonment, with a prorated

amount for any time less than one year.45 As a result, he is projected to earn eight-

hundred ninety-five days of good conduct time.46

        Lastly, with respect to Dunston’s claim that he is eligible for time credits

under the First Step Act, his argument is without merit. Dunston’s current

conviction under 18 U.S.C. § 924(c), Carrying a Firearm During and In Relation

To a Crime of Violence automatically precludes him from time credit eligibility

under 18 U.S.C. § 3632(d)(4)(D)(xxii).



42
     18 U.S.C. § 3585.
43
     Doc. 16-1 at 10, Public Information Inmate Data.
44
     Id.
45
     Doc. 16-1 at 36, Sentence Monitoring Good Time Data.
46
     Id.
                                                9
        Therefore, Petitioner has received all the credit he is entitled to for the

period of time at dispute in his petition, namely April 2, 2008 through February 14,

2012. Because the February 14, 2012 amendment of Dunston’s federal sentence

did not change his aggregate sentence or the calculation of his release date, his

projected release date remains May 19, 2022.47 This release date has been

accurately computed in accordance with federal statutes and BOP policy.48

III.    CONCLUSION

        For the reasons set forth, above, the petition for writ of habeas corpus lacks

merit and will be denied.

        An appropriate Order follows.

                                                  BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge




47
     Doc. 16-1 at 7, Public Information Inmate Data.
48
     Doc. 16-1 at 5, Declaration of K. Martin, a Correctional Program Specialist with the
     Designations and Sentence Computation Center in Grand Prairie, Texas.
                                                10
